DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.

Claim Objections

            Claim 3 is objected to because of the following informalities:  
            In claim 3, “…the UL timing is adjusted (920), prior to transmitting (870) in the UL…” in lines 2 – 3 should be corrected to “…the UL timing is adjusted the transmitting .  Appropriate correction is required.
 
Claim Interpretation

           The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

           The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


A review of the specification shows corresponding structure for “means for monitoring a first beam pair (BPL)” in Fig.8 (#810) and recited in Paragraph 0011 and 0078 – 0080, where the first BPL may be monitored to determine a first link quality metric and a first propagation delay of the first BPL. The UE may receive a first downlink (DL) reference signal from the network node over the first network beam. The UE may determine the first propagation delay by tracking a time of arrival of the first DL reference signal over the first network beam.

A review of the specification shows corresponding structure for “means for monitoring a second beam pair (BPL)” in Fig.8 (#820) and recited in Paragraph 0011 and 0078 – 0080, where the second BPL may be monitored to determine a second link quality metric and a second propagation delay of the second BPL. The UE may receive a second downlink (DL) reference signal from the network node over the second network beam. The UE may determine the second propagation delay by tracking a time of arrival of the second DL reference signal over the second network beam.

A review of the specification shows corresponding structure for “means for deciding” in Fig.8 (#830) and recited in Paragraph 0071 and 0083, where the network 

A review of the specification shows corresponding structure for “means for beam switching” in Fig.8 (#850) and recited in Paragraphs 0011 and 0083, where beam switching is performed from the a BPL to another BPL to communicate with the network node such that the UE switches uplink (UL) transmission from over the UE beam to over the other UE beam.

           A review of the specification shows corresponding structure for “means for transmitting” in Fig.8 (#870) and recited in Paragraphs 0011 and 0083, where transmitting is performed, after the beam switch is made, in the UL over the other UE beam using UL timing.
           A review of the specification shows corresponding structure for “means for determining” in Fig.8 (#890) and recited in Paragraphs 0115.

           A review of the specification shows corresponding structure for “means for triggering” in Fig.8 (#870) and recited in Paragraphs 0011 and 0083,

           A review of the specification shows corresponding structure for “means for adjusting” in Fig.9 (#920) and recited in Paragraph 0097, where the UE may adjust the 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


           Claims 1 – 2 and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (2013/0301619) in view of Zhou et al (WO 2020/041757).

             Re claim 1, Singh teaches of a method of a user equipment (UE) (MS, Figures 3 – 4 and 8), comprising: monitoring a first beam pair link (BPL) (beam pair, I1, J1, Fig.8, Paragraphs 0068 – 0069) to determine a first link quality metric (link quality, Paragraphs 0069 and 0082) and a first propagation delay of the first BPL (propagation delay, Paragraphs 0068 and 0072 and T1, Fig.1), the UE currently in communication with a network node over the first BPL comprising a first network beam (BS beam, I1, Paragraph 0069) and a first UE beam (MS beam, J1, Paragraph 0069), the UE receiving a first downlink (DL) reference signal (PSCH/SSCH/BCH, Paragraphs 0071 and 0107) from the network node over the first network beam, and the UE determining the first propagation delay (T1, Fig.8 and Paragraphs 0068 and 0071 – 0072) by tracking a time of arrival (downlink timing, Paragraphs 0068, 0071 – 0072 and 0107) of the first DL reference signal 
            Zhou teaches of determining, subsequent to transmitting in the UL over the second UE beam after the beam switch (timing adjustment after beam switching, Paragraphs 0024 – 0028), whether a correct UL timing adjustment has been made (after beam switching, the UE can adjust its uplink timing up to                         
                            ±
                            ∆
                             
                            ,
                        
                     Paragraphs 0024 – 0025, beam failure event, Paragraphs 0035 – 0036 and 0053 – 0058).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined whether a correct UL timing adjustment has been made after the beam switch so as to whether to declare a beam failure event. 

             Re claim 21, Singh teaches of a method of a user equipment (UE) (MS, Figures 3 – 4 and 8), comprising: means for monitoring a first beam pair link (BPL) (beam pair, I1, J1, Fig.8, Paragraphs 0068 – 0069) to determine a first link quality metric (link quality, Paragraphs 0069 and 0082) and a first propagation delay of the first BPL (propagation delay, Paragraphs 0068 and 0072 and T1, Fig.1), the UE currently in communication with a network node over the first BPL comprising a first network beam (BS beam, I1, Paragraph 0069) and a first UE beam (MS beam, J1, Paragraph 0069), the UE receiving a first downlink (DL) reference signal (PSCH/SSCH/BCH, Paragraphs 0071 and 0107) This element is interpreted under 35 U.S.C. 112(f) as described above in the Claim Interpretation); means for monitoring a second BPL (beam pair, I2, J2, Fig.8, Paragraphs 0068 – 0069) to determine a second link quality metric (link quality, Paragraphs 0069 and 0082) and a second propagation delay of the second BPL (propagation delay, Paragraphs 0068 and 0072 and T2, Fig.1), the second BPL comprising a second network beam (BS beam, I2, Paragraph 0069) and a second UE beam (MS beam, J2, Paragraph 0069), the UE receiving a second DL reference signal (PSCH/SSCH, Paragraphs 0064 – 0068 and 0107) from the network node over the second network beam (I2, Fig.8), and the UE determining the second propagation delay (T1, Fig.8 and Paragraphs 0068 and 0071 – 0072) by tracking a time of arrival of the second DL reference signal over the second network beam (downlink timing, Paragraphs 0068, 0071 – 0076, 0082 and 0107) (This element is interpreted under 35 U.S.C. 112(f) as described above in the Claim Interpretation); means for deciding, based on signaling from a network node or autonomously by the UE, whether a beam switch should be made (Paragraph 0088); beam switching, when it is determined that the beam switch should be made, from a first BPL to a second BPL to communicate with the network node such that the UE switches uplink (UL) transmission from over the first UE beam to over the second UE beam (Paragraphs 0038 and 0088) (This element is interpreted under 35 U.S.C. 112(f) as described above in the Claim Interpretation); and means for transmitting, after This element is interpreted under 35 U.S.C. 112(f) as described above in the Claim Interpretation); means for determining, subsequent to beam switching (Paragraph 0088), whether (Paragraph 0084) a correct UL timing adjustment (time advance, TA, Paragraphs 0090 – 0092 and uplink time alignment, Paragraph 0091) has been made (This element is interpreted under 35 U.S.C. 112(f) as described above in the Claim Interpretation); and means for triggering a random access channel (RACH) procedure (Figures 4 and 10, Paragraph 0091) when it is determined that the correct UL timing adjustment has not been made (RACH transmission to provide uplink timing alignment, Paragraphs 0090 – 0093) (This element is interpreted under 35 U.S.C. 112(f) as described above in the Claim Interpretation). Singh does not specifically mention of determining, subsequent to transmitting in the UL over the second UE beam after the beam switch, whether a correct UL timing adjustment has been made.
            Zhou teaches of determining, subsequent to transmitting in the UL over the second UE beam after the beam switch (timing adjustment after beam switching, Paragraphs 0024 – 0028), whether a correct UL timing adjustment has been made (after beam switching, the UE can adjust its uplink timing up to                         
                            ±
                            ∆
                             
                            ,
                        
                     Paragraphs 0024 – 0025, beam failure event, Paragraphs 0035 – 0036 and 0053 – 0058).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined whether a correct UL 

             Re claims 2 and 22, Singh teaches of wherein there are a plurality of BPLs between the network node and the UE including the first and second BPLs (see Fig.8), wherein each BPL comprises a network beam (I beam, Fig.8) and a UE beam (J beam, Fig.8), and wherein for each BPL, a link quality metric of the BPL is determined based on signal-to-noise-ratios (SNRs) of one or more downlink signals (SNR, Paragraphs 0069 and 0082), or signal-to-interference-and-noise-ratios (SINRs) of the one or more downlink signals, or reference signal received powers (RSRPs) of the one or more downlink signals, or any combination thereof.

           Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Singh and Zhou in view of Lee et al (US 2018/0219717).

            Re claim 3, Singh and Zhou teach all the limitations of claim 1 as well as Singh teaches of a propagation delay difference, the propagation delay difference being a difference between the first propagation delay and the second propagation delay (ΔT = T2 – T1, Paragraphs 0074 – 0075). However, Singh and Zhou do not specifically teach of wherein when the second link quality metric is at or above a high link quality threshold, the UL timing is adjusted, prior to transmitting in the UL over the second UE beam, to correspond to a propagation delay difference, the propagation delay difference being a difference between the first propagation delay and the second propagation delay.
1 – τ’2) is at or above a high link quality threshold (τ1 – τ2), the UL timing is adjusted (as shown in Fig.7), prior to transmitting in the UL over the second UE beam, to correspond to a propagation delay difference, the propagation delay difference being a difference between the first propagation delay and the second propagation delay (τ’1 – τ’2) (Paragraphs 0060 – 0064).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have UL timing adjusted based on the comparison of a second link quality metric with a high link quality threshold for avoiding intersymbol interference.

           Claims 11 – 12 and 26 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Zhou and further in view of Weng et al (US 2012/0014371).

            Re claim 11, Singh teaches of a user equipment (UE) (MS, Figures 3 – 4 and 8), comprising: a transceiver; and a processor coupled to the transceiver (Paragraph 0005), wherein the processor, and/or the transceiver are configured to: monitor a first beam pair link (BPL) to determine a first link quality metric and a first propagation delay of the first BPL, the UE currently in communication with a network node over the first BPL comprising a first network beam and a first UE beam, the UE receiving a first downlink (DL) reference signal from the network node over the first network beam, and the processor determining the first propagation delay by tracking a time of arrival of the first DL reference signal over the first network beam; monitor a second BPL to determine a second link quality metric 
                        
                            ±
                            ∆
                             
                            ,
                        
                     Paragraphs 0024 – 0025, beam failure event, Paragraphs 0035 – 0036 and 0053 – 0058).
            Weng teaches of a memory containing instructions for execution by processor in a mobile device (Paragraph 0115).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined whether a correct UL timing adjustment has been made after the beam switch so as to whether to declare a beam failure event. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the processor coupled to a memory for containing instructions for executing the method by the processor in the mobile device.

             Re claim 12, Singh teaches of wherein there are a plurality of BPLs between the network node and the UE including the first and second BPLs (see Fig.8), wherein each BPL comprises a network beam (I beam, Fig.8) and a UE beam (J beam, Fig.8), and wherein for each BPL, a link quality metric of the BPL is determined based on signal-to-noise-ratios (SNRs) of one or more downlink signals (SNR, Paragraphs 0069 and 0082), or signal-to-interference-and-noise-ratios (SINRs) of the one or more downlink signals, or reference signal received powers (RSRPs) of the one or more downlink signals, or any combination thereof.

             Re claim 26, Singh teaches of a method of a user equipment (UE) (MS, Figures 3 – 4 and 8), comprising: monitoring a first beam pair link (BPL) (beam pair, I1, J1, Fig.8, Paragraphs 0068 – 0069) to determine a first link quality metric (link quality, Paragraphs 0069 and 0082) and a first propagation delay of the first BPL (propagation delay, Paragraphs 0068 and 0072 and T1, Fig.1), the UE currently in communication with a network node over the first BPL comprising a first network beam (BS beam, I1, Paragraph 0069) and a first UE beam (MS beam, J1, Paragraph 0069), the UE receiving a first downlink (DL) reference signal (PSCH/SSCH/BCH, Paragraphs 0071 and 0107) from the network node over the first network beam, and the UE determining the first propagation delay (T1, Fig.8 and Paragraphs 0068 and 0071 – 0072) by tracking a time of arrival (downlink timing, Paragraphs 0068, 0071 – 0072 and 0107) of the first DL reference signal (PSCH/SSCH, Paragraphs 0064 – 0068 and 0107) over the first network beam (I1, Fig.8); monitoring a second BPL (beam pair, I2, J2, Fig.8, Paragraphs 0068 – 0069) to determine a second link quality metric (link quality, Paragraphs 0069 and 0082) and a second propagation delay of the second BPL (propagation delay, Paragraphs 0068 and 0072 and T2, Fig.1), the second BPL comprising a second network beam (BS beam, I2, Paragraph 0069) and a second UE beam (MS beam, J2, Paragraph 0069), the UE receiving a second DL reference signal (PSCH/SSCH, Paragraphs 0064 – 0068 and 0107) from the network node over the second network beam (I2, Fig.8), and the UE determining the second propagation delay (T1, Fig.8 and Paragraphs 0068 and 0071 – 0072) by tracking a time of arrival of the second DL reference signal over the second network beam (downlink timing, Paragraphs 0068, 0071 – 0076, 0082 and 0107); determining, based 
            Zhou teaches of determining, subsequent to transmitting in the UL over the second UE beam after the beam switch (timing adjustment after beam switching, Paragraphs 0024 – 0028), whether a correct UL timing adjustment has been made (after                         
                            ±
                            ∆
                             
                            ,
                        
                     Paragraphs 0024 – 0025, beam failure event, Paragraphs 0035 – 0036 and 0053 – 0058).
            Weng teaches of a computer readable medium having computer executable instructions stored thereon which, when executed by a computer, cause the computer to implement a method in a mobile device (Paragraphs 0039 and 0189).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined whether a correct UL timing adjustment has been made after the beam switch so as to whether to declare a beam failure event. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a non-transitory computer-readable medium storing computer-executable instructions for a user equipment for its storage capacity, portability, where data cannot be changed and for preventing accidental erasure of programs or files.

             Re claim 27, Singh teaches of wherein there are a plurality of BPLs between the network node and the UE including the first and second BPLs (see Fig.8), wherein each BPL comprises a network beam (I beam, Fig.8) and a UE beam (J beam, Fig.8), and wherein for each BPL, a link quality metric of the BPL is determined based on signal-to-noise-ratios (SNRs) of one or more downlink signals (SNR, Paragraphs 0069 and 0082), or signal-to-interference-and-noise-ratios (SINRs) of the one or more downlink signals, or reference signal received powers (RSRPs) of the one or more downlink signals, or any combination thereof.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Singh, Zhou and Weng in view of Lee.

            Re claim 13, Singh, Zhou and Weng teach all the limitations of claim 11 as well as Sing teaches of a propagation delay difference, the propagation delay difference being a difference between the first propagation delay and the second propagation delay (ΔT = T2 – T1, Paragraphs 0074 – 0075). However, Singh, Zhou and Weng do not specifically teach of wherein when the second link quality metric is at or above a high link quality threshold, the UL timing is adjusted, prior to transmitting in the UL over the second UE beam, to correspond to a propagation delay difference, the propagation delay difference being a difference between the first propagation delay and the second propagation delay.
           Lee teaches of a second link quality metric (τ’1 – τ’2) is at or above a high link quality threshold (τ1 – τ2), the UL timing is adjusted (as shown in Fig.7), prior to transmitting in the UL over the second UE beam, to correspond to a propagation delay difference, the propagation delay difference being a difference between the first propagation delay and the second propagation delay (τ’1 – τ’2) (Paragraphs 0060 – 0064).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have UL timing adjusted based on the comparison of a second link quality metric with a high link quality threshold for avoiding intersymbol interference.

Allowable Subject Matter

              Claims 4 – 7, 9 – 10, 14 – 17, 19 – 20, 23 – 25 and 28 – 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633